Exhibit 10(p)

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”), effective as of the
Effective Date described in Section 10 below, is made and entered into by and
between Washington Real Estate Investment Trust (“WRIT”) and Christopher P.
Mundy (“Executive”).

WHEREAS, Executive has been employed by WRIT as Executive Vice President and
Chief Investment Officer pursuant to an Employment Agreement between the parties
dated October 3, 2005 (the “Employment Agreement”) (Unless otherwise indicated
or defined, capitalized terms in this Agreement shall have the same meaning as
capitalized terms in the Employment Agreement); and

WHEREAS, Executive has elected to resign for Good Reason as defined in
Section 10(c) of the Employment Agreement; and

WHEREAS, the parties desire to amicably resolve all matters between them on a
full and final basis;

NOW, THEREFORE, in consideration of the promises contained herein, and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

1. Resignation and Return of Property: Executive’s employment with WRIT will
terminate effective June 30, 2006 (the “Resignation Date”). On or before the
Resignation Date, Executive will return all property of WRIT and its affiliates,
and all copies, excerpts or summaries thereof, in his possession, custody or
control.

2. Final Paycheck and Severance Benefits: WRIT will pay Executive for all earned
but unpaid salary and vacation as of the Resignation Date. In addition, WRIT
will provide Executive with the following severance benefits pursuant to
Section 10(c) of the Employment Agreement: (a) a lump sum payment equal to
twelve (12) months of Base Salary in the amount of $370,000; (b) payment of the
mutually agreed-upon cash value of Executive’s annual 2006 Short-Term Incentives
(in the amount of $327,000) and Long-Term Incentives (in the amount of
$543,000); and (c) immediate vesting as of the Resignation Date of the First
Share Grants (and any other Share grants) given to Executive. The amounts
described in Sections 2(a) and (b) will be paid within then (10) days of the
Effective Date as defined below, and will be less required deductions and
withholdings.

3. Benefits: Executive will be eligible to continue participation in WRIT’s
group health plan in accordance with and to the extent required by the federal
COBRA law, provided that WRIT will pay the full COBRA cost for Executive and his
dependents, if applicable, to continue coverage under WRIT’s group health
insurance plan for eighteen (18) months or until Executive obtains other
coverage, whichever is sooner. Except as expressly provided otherwise in this
Agreement, Executive’s entitlement to, participation in, and accrual of, all
other salary or benefits

 

- 1 -



--------------------------------------------------------------------------------

from WRIT shall cease as of the Resignation Date, provided that Executive shall
have such rights in such benefits as are required by law and plan documents,
including without limitation, distribution of Executive’s vested benefits in
WRIT’s pension and 401(k) plan in accordance with plan documents.

4. Releases:

A. Executive’s Release: In consideration for the benefits described herein, and
for other good and valuable consideration, which are of greater value than
Executive would normally be entitled upon termination, Executive, on behalf of
himself, his heirs, executors, administrators, agents, representatives and
assigns, hereby forever releases WRIT and its parents, subsidiaries and
affiliated entities (collectively “Affiliates”), and its and their officers,
trustees, owners, shareholders, employees, agents, attorneys and
representatives, and each of their predecessors, successors and assigns, from
any and all claims, demands, suits, actions, damages, losses, expenses, charges
or causes of action of any nature whatsoever, whether known or unknown, relating
in any way to any act, omission, event, relationship, conduct, policy or
practice arising at any time up to and including the Effective Date, including
without limitation his employment with WRIT and the termination thereof
(collectively “Claims”). This release includes without limitation Claims for
discrimination, harassment or retaliation under the Age Discrimination in
Employment Act, as amended (the ADEA), Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Maryland Human Rights Act, the
Montgomery County Human Rights Act, and any other Claims under all other
federal, state or local laws; Claims for breach of the Employment Agreement or
any other contract; Claims for wrongful discharge; Claims for emotional
distress, defamation, fraud, misrepresentation or any other personal injury;
Claims for unpaid compensation; Claims for or relating to benefits under any
benefit plans, programs or policies; Claims for attorneys’ fees and costs,
Claims for reinstatement or employment; and all other Claims under any federal,
state or local law or cause of action. Executive represents that he has not
filed any such Claims, and he further agrees not to assert or file any such
Claims or to accept any monetary relief for any Claims asserted on his behalf by
any third party in the future to the fullest extent permitted by law. It is
understood and agreed that this Release does not apply to claims for breach of
this Agreement.

B. WRIT’s Release: In consideration for the benefits described herein, and for
other good and valuable consideration, WRIT and its Affiliates, on behalf of its
and their officers, trustees, owners, shareholders, employees, agents, attorneys
and representatives, and each of their predecessors, successors and assigns,
hereby forever releases Executive, his heirs, executors, administrators, agents,
representatives and assigns, from any and all Claims, except for Claims based on
fraud, embezzlement or other criminal conduct by Executive. This release
includes without limitation Claims for breach of the Employment Agreement or any
other contract; Claims for breach of duty; Claims for emotional distress,
defamation, fraud, misrepresentation or any other personal injury; Claims for
overpaid compensation; Claims relating to benefit plans, programs or policies;
Claims for attorneys’ fees and costs; and all other Claims under any federal,
state or local law or cause of action. WRIT represents that it has not filed any
such Claims, and it further agrees not to assert or file any such Claims or to
accept any

 

- 2 -



--------------------------------------------------------------------------------

monetary relief for any Claims asserted on his behalf by any third party in the
future to the fullest extent permitted by law. It is understood and agreed that
this Release does not apply to claims for breach of this Agreement or Claims for
fraud, embezzlement or other criminal conduct by Executive.

5. Confidentiality: The parties agree to keep this Agreement, the existence of
this Agreement, and the terms of this Agreement strictly confidential except as
required by law or as necessary to enforce or effectuate this Agreement.
Executive shall not disclose the same to any third party except as necessary to
his attorneys, accountants and immediate family members (and only on the
condition that they maintain such confidentiality and Executive guarantees such
confidentiality). WRIT shall not disclose the same to any third party except its
trustees, officers, attorneys, accountants and employees responsible for
effectuating the Agreement (and only on the condition that they maintain such
confidentiality and WRIT guarantees such confidentiality). Notwithstanding the
foregoing, WRIT also may disclose the value of the severance benefits being
provided pursuant to Section 2 in various public releases issued in the normal
course of its business.

6. Nondisparagement and Nonassistance: Executive agrees not to provide any
disparaging information relating to WRIT or its Affiliates or its or their
management, officers, directors or employees to any person or entity who is not
a party to this Agreement, and he agrees not to provide any form of assistance
to, or to cooperate with, any person or entity asserting or intending to assert
any claim or investigation against WRIT or its Affiliates except as may be
required by law or legal process. WRIT shall instruct its board, its senior
management and human resources department not to provide any disparaging
information relating to Executive to any person or entity who is not a party to
this Agreement, and it agrees not to provide any form of assistance to, or to
cooperate with, any person or entity asserting or intending to assert any claim
or investigation against Executive, except as may be required by law or legal
process.

7. Cooperation: Executive agrees to reasonably cooperate with WRIT upon request
by answering questions and providing information about matters of which he has
personal knowledge. In the event that WRIT becomes involved in any civil or
criminal litigation, administrative proceeding or governmental investigation,
Executive shall, upon request, provide reasonable cooperation and assistance to
WRIT, including without limitation, furnishing relevant information, attending
meetings and providing statements and testimony. WRIT will reimburse Executive
for all reasonable and necessary expenses he incurs in complying with this
Section 7.

8. Survival of Certain Terms of the Employment Agreement: Executive hereby
acknowledges and confirms his commitment to complying with Section 8 of the
Employment Agreement, the relevant provisions of which (i.e., Sections 8 b, c, d
and e)will survive the termination of Executive’s employment pursuant to their
terms.

9. Miscellaneous: This Agreement represents the entire agreement of the parties,
and supersedes all other agreements, discussions and understandings of the
parties, concerning the

 

- 3 -



--------------------------------------------------------------------------------

subject matter hereof. All other express or implied agreements of the parties
not expressly contained or incorporated by reference herein are terminated and
of no further force or effect, except for the provisions of the Employment
Agreement that by their terms survive (i.e., Sections 8 b, c, d and e and
Section 12). This Agreement may not be modified in any manner except in a
written document signed by both parties. Should any provision of this Agreement
be held to be invalid or unenforceable by a court of competent jurisdiction, it
shall be deemed severed from the Agreement, and the remaining provisions of the
Agreement shall continue in full force and effect, provided that, should the
court determine that any provision of Section 8 of the Employment Agreement is
unenforceable, the court shall modify such provision to make it valid to the
maximum extent permitted by law. In the event of any litigation to enforce this
Agreement, the prevailing party shall be awarded his or its reasonable
attorneys’ fees and costs.

10. Consultation and Consideration: Executive is advised to consult with an
attorney at his own expense prior to executing this Agreement. He may have a
period of up to 21 days from July 7, 2006 to consider this Agreement, but he may
knowingly and voluntarily take less time to consider it. If Executive signs this
Agreement, he will have seven (7) days to revoke it (the “Revocation Period”).
Any notice of revocation must be in writing and received by Laura Franklin of
WRIT prior to the expiration of the Revocation Period. Thus, this Agreement will
not become effective or enforceable until such date that both parties sign it
and the Revocation Period expires without Executive exercising his right of
revocation (the “Effective Date”). If Executive signs this Agreement, he
represents that he enters into it knowingly and voluntarily with full
understanding of its meaning and effect.

11. Governing Law: This Agreement shall be construed exclusively in accordance
with the laws of the State of Maryland, without regard to the principles of
conflicts of laws therein.

12. Assignment: This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. Executive
may not assign any right or obligation hereunder without WRIT’s prior written
consent. WRIT may assign its rights and obligations here under to any successor
in interest.

13. Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and together which shall constitute
one and the same instrument.

 

- 4 -



--------------------------------------------------------------------------------

Executive has had an opportunity to carefully review and consider this Agreement
with an attorney, and he has had sufficient time to consider it. After such
careful consideration, he knowingly and voluntarily enters into this Agreement
with full understanding of its meaning and effect.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.

 

  CHRISTOPER P. MUNDY    

WASHINGTON REAL ESTATE

INVESTMENT TRUST

            By:      Signature             Title:     

Date:          Date:     

 

- 5 -